Title: From John Adams to Sarah Smith Adams, 5 October 1820
From: Adams, John
To: Adams, Sarah Smith



dear Mrs Adams
Montezillo October 5th. 1820

I thank you for your kind letter of the 16th I rejoice to hear of your comfortable Health—and eligible situation—I hear the most pleasing accounts of Mr Johnson and his Lady—and of all her Children—a high gratification to me—and a foundation of an Ardent hope—that, that Branch of my posterity will be useful members of Society, and consequently consolations to their Parents, and examples and Blessings to the World—We are in daily expectation of Mrs Clark and her sprightly, lovely Susan—But have as yet no certain intelligence of their departure from Utica.
You have great reason to rejoice in your Children and grand Children—and I congratulate you upon it—I think as favourably as you do, of my acquaintance and namesake Master John—and receive accounts of the other two, also favourable and promising—
The grey lock you request is inclosed—Louisa thanks you for her kind invitation—Your City of Utica is becomeing a splendid Mart—the grand Canal will make it a place of much resort—Wealth, Power, and grandeur—But what are Wealth, Power, and grandeure; in this Sublinary World—I have never had much of either—but enough however, to make me sick of them all—It is not probable we shall ever meet in this World—but there is a better World on high— / So believes your affectionate / Father

John AdamsP.S. love to Abby and her Children
